Exhibit 10.2

EHEALTH, INC.
EXECUTIVE BONUS PLAN 2015


1.
Plan Objectives.

•
Reward management for achieving stated business objectives

•
Build long-term stockholder value

•
Provide competitive compensation for senior management



2.Administration. The Compensation Committee of eHealth, Inc. (the “Company”)
will administer the Executive Bonus Plan (the “Plan”). The Compensation
Committee reserves the right at any time during the fiscal year to modify the
Plan in total or in part. This Plan may be amended, suspended or terminated at
any time at the sole and absolute discretion of the Compensation Committee.


3.Eligibility. Senior management of the Company as nominated by the CEO and
approved by the Compensation Committee, but not including the CEO,
(collectively, “Participants”) are eligible to participate in this Plan.
Participation in the Plan in one year does not imply continued Plan
participation in any subsequent year. Participants must be employed at the time
of payment to earn any payment under the Plan.


Eligible senior management hired during the Plan year will have their Target
Incentive Percentage and Maximum Incentive Percentage set by the Compensation
Committee (see Item 5 below). Such Participant’s incentive payout will be
pro-rated from the first day of employment; provided that the Compensation
Committee determines that the Participant is eligible to participate. Employees
hired after September 30, 2015 are not eligible for incentive payout for the
2015 Plan year, unless the Compensation Committee determines otherwise.


4.
Term. Twelve (12) months, commencing on January 1, 2015 and ending on
December 31, 2015.



5.Target Incentive Payout. The Compensation Committee will approve a Target
Incentive Percentage and a Maximum Incentive Percentage for each Participant.
The incentives under this Plan are expressed as a percentage of annual base
salary as of the time the Compensation Committee approves a Participant’s
participation in the Plan (the “Annual Salary”). Attached, as Exhibit A, is a
schedule of the Annual Salary, Target and Maximum Incentive Percentages and
aggregate incentive for each 2015 Plan Participant. The aggregate “Target
Incentive Award” for each Participant is equal to that Participant’s Annual
Salary multiplied by the Target Incentive Percentage for that Participant.


6.Incentive Determination. No payout will be earned by any Participant unless
the Company achieves adjusted EBITDA of at least the threshold goal as approved
by the Compensation Committee in connection with the adoption of this Plan (the
“Threshold Goal”). Adjusted EBITDA is calculated by adding stock-based
compensation, depreciation and amortization expense, including intangible asset
amortization expense, other expense, net, provision (benefit) for income taxes
and restructuring charges to GAAP net income (loss). If achieved, Participants
will earn 100% of their Target Incentive Award.
If the Threshold Goal is achieved, Participants will be eligible to earn a
payout in excess of their respective Target Incentive Award if the Company
achieves performance in excess of target for corporate performance related to
adjusted EBITDA or revenue. If either or both goals are achieved above the
target goals (subject to having achieved the Threshold Goal), then a
Participant’s Target Incentive Award will be multiplied by the greater
multiplier achieved with respect to either the adjusted EBITDA or revenue goals
as follows:




--------------------------------------------------------------------------------

Exhibit 10.2

Revenue
Attainment %
Attainment $
Payout %
>= 110%
 
150.0%
109%
 
145.0%
108%
 
140.0%
107%
 
135.0%
106%
 
130.0%
105%
 
125.0%
104%
 
120.0%
103%
 
115.0%
102%
 
110.0%
101%
 
105.0%
100%
 
100.0%



Adjusted EBITDA
Attainment %
Attainment $
Payout %
 
 
150.00%
 
 
143.50%
 
 
136.25%
 
 
129.00%
 
 
121.75%
 
 
114.50%
 
 
107.25%
100%
$—
100.00%

Achievement between goals will be interpolated on a linear basis to determine
the payout percentage.


For purposes of determining achievement of the adjusted EBITDA or revenue goals,
the Compensation Committee may exclude, in its sole discretion, (i) the effect
of mergers and acquisitions closing in 2015 (if any), (ii) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
or as otherwise determined by the Compensation Committee to be extraordinary or
non-recurring in its sole discretion, and (iii) the effect of any changes in
accounting principles affecting the Company’s or a business units’ reported
results.


7.Payment. Payments under the Plan will be made following the release of the
Company’s earnings to the public, but in no event later than March 15, 2016. The
Compensation Committee must approve all executive officer incentive awards prior
to payment. All Plan payments will be made net of applicable withholding taxes.


8.Employment at Will. The employment of all employees at the Company is
terminable at any time by either party, with or without cause being shown or
advance notice by either party. This Plan shall not be construed to create a
contract of employment for a specified period of time between eHealth and any
employee.


9.Entire Agreement. This Plan is the entire agreement between eHealth and the
Participants regarding the subject matter of this Plan and supersedes all prior
bonus compensation or bonus incentive plans or any written or verbal
representations regarding the subject matter of this Plan.
******




--------------------------------------------------------------------------------

Exhibit 10.2



EXHIBIT A


 
 
 
 
 
 
 
 
Salaries, Incentives and Incentive Percentages for 2015 Plan Participants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INCENTIVE %
INCENTIVE $
 
 
OFFICERS
SALARY
TITLE
TARGET
MAX
TARGET
MAX
 
 
Bernstein, Jeff
 
SVP, Marketing
60%
90%
 
 
 
 
Huizinga, Stuart
$325,000
SVP and CFO
60%
90%
$195,000
$292,500
 
 
Hurley, Robert
$265,200
SVP of Sales and Operations
60%
90%
$159,120
$238,680
 
 
Tsao, Tom
$350,000
EVP, Chief Technology and Product Officer
60%
90%
$210,000
$315,000
 
 
Shaughnessy, Bill
$525,000
President & COO
60%
90%
$315,000
$472,500
 
 
Sullivan, David
 
SVP, BD & Partner Management
60%
90%
 
 
 
 
 
 
 
 
 
 
 
 







